Citation Nr: 0915188	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for residuals of a gunshot wound to the right pleural 
cavity with partial resection of ribs eight and nine.

2.  Entitlement to a disability evaluation greater than 10 
percent for bilateral hearing loss from June 21, 2004 to 
December 11, 2007.

3.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss from December 11, 2007 to the present.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California.


FINDINGS OF FACT

1.  The 20 percent rating currently in effect is the maximum 
schedular rating for residuals of a gunshot wound to the 
right pleural cavity with partial resection of ribs eight and 
nine.

2.  In September 2004, the Veteran showed Level III hearing 
loss in the right ear and Level IV hearing in the left ear.

3.  In January 2006, the Veteran showed Level II hearing loss 
in the right ear and Level IV hearing loss in the left ear.

4.  In December 2007, the Veteran showed Level III hearing 
loss in the right ear and Level IV hearing loss in the left 
ear.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
rating higher than 20 percent for residuals of a gunshot 
wound to the right pleural cavity with partial resection of 
ribs eight and nine.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. §§ 4.56, 4.73, Diagnostic Code 5321.

2.  The criteria for a 20 percent disability rating for 
bilateral hearing loss have not been met at any time.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, 4.86(a), Diagnostic Code 6100 (2008).

3.  The criteria for a 10 percent disability rating for 
bilateral hearing loss have been met throughout the pendency 
of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86(a), Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings. Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also 
noted that staged ratings are appropriate for an increased 
rating claim whenever the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

2.  Residuals of a gunshot wound, right pleural cavity, 
with partial resection of ribs eight and nine

The Veteran asserts that an increased evaluation is warranted 
for this service-connected muscle group XXI injury, currently 
evaluated as 20 percent disabling.  

The VA has evaluated the Veteran's disability according to 
the Schedule of Ratings for Muscle Injuries, under Diagnostic 
Code 5321, Muscle Group XXI, the thoracic muscles of 
respiration.  Injuries to muscle group XXI warrant a 20 
percent evaluation for severe or moderately severe injuries, 
a 10 percent evaluation for moderate injuries, and a 
noncompensable evaluation for slight injuries.

38 C.F.R. § 4.56 offers further explanation for evaluating 
muscle disabilities.  A moderately severe disability would 
include a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  Service department 
records or other evidence would show hospitalization for a 
prolonged period for treatment of the wound.  Objective 
findings would show entrance and exit scars indicating the 
track of the missile through one or more muscle groups.

The Veteran was afforded a VA examination in September 2004.  
He reported that the scar on his chest is painful in cold 
weather but is otherwise relatively stable.  Physical 
examination showed full expansion of the chest and a well 
healed scar not sensitive to touch or tender to pressure, 
with no signs of thickening, keloid formation, pigmentation, 
ischemia, or ulceration.  The examiner's impression was 
status post shrapnel injuries to the right upper chest, 
possibly to the right posterior chest, with stable scars and 
stable resection of the right eighth and ninth ribs.  The 
examiner noted some soft tissue loss in the front upper right 
chest but normal motor function.

The Veteran was afforded another VA examination in November 
2007.  The examiner noted similar findings to the September 
2004 examination, indicating no significant restriction on 
movement, no keloid formation, no contracture with the scar 
on the anterior portion of the chest, and extremely well 
healed scars on the chest and back.  The examiner found no 
significant residuals from surgery for posterior rib removal, 
providing evidence against this claim.

The Board finds that the results of these two examinations 
indicate that the Veteran meets the criteria for his current 
20 percent disability evaluation, which is the maximum rating 
for this disability.  

The Board has reviewed other possible diagnostic codes but 
finds none that would provide the Veteran more compensation 
for this particular disability.  The results of the VA 
examinations would not suggest a secondary problem or a basis 
to evaluate this problem under any other diagnostic code. 

The examinations provide evidence against referring the case 
to the Compensation and Pension Service for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 20 percent for 
residuals of a gunshot wound to the right pleural cavity with 
partial resection of ribs eight and nine.  38 C.F.R. § 4.3.

3.  Bilateral hearing loss

The December 2004 rating decision increased the disability 
evaluation for bilateral hearing loss from noncompensable to 
10 percent effective June 21, 2004.  The Veteran appealed 
this decision.

During the pendency of the appeal, the RO decreased the 
disability evaluation for bilateral hearing loss to a 
noncompensable rating effective December 11, 2007, in a March 
2008 rating decision.

The Veteran's bilateral hearing loss is evaluated under 
Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86(a).  Impaired 
hearing will be considered a disability only after threshold 
requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores.  38 C.F.R. 
§ 4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  When the puretone 
threshold at each of the four specified frequencies (1000 Hz, 
2000 Hz, 3000 Hz, and 4000 Hz) is 55 decibels or more, VA 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

On an authorized audiological evaluation in September 2004, 
pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Right 
35
60
70
70
Left
30
60
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.

Applying the results of the September 2004 VA examination to 
Table VI yields a Roman numeral value of III for the right 
ear and IV for the left ear.  

Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss as of September 2004 should be 
evaluated at 10 percent disability, as it is.  

On another authorized audiological evaluation in January 
2006, pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Right 
35
60
75
75
Left
35
55
70
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.

Applying the results of the January 2006 VA examination to 
Table VI yields a Roman numeral value of II for the right ear 
and IV for the left ear.

Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss as of January 2006 could be evaluated 
as 0 percent disabling.  Based upon these results, the RO 
scheduled another audiological examination to determine 
whether to reduce the disability rating.

On the authorized audiological evaluation in December 2007, 
pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Right 
40
60
75
80
Left
35
60
70
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.

Applying the results of the December 2007 VA examination to 
Table VI yields a Roman numeral value of III for the right 
ear and IV for the left ear.

Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss as of December 2007 should be 
evaluated as 10 percent disabling.

However, the RO issued a rating decision in March 2008 
reducing the Veteran's disability rating for bilateral 
hearing loss to a noncompensable rating, citing incorrect 
examination results.

The Board finds that the RO reduced Veteran's disability 
rating for bilateral hearing loss in error and grants a 10 
percent disability rating, effective June 21, 2004 through 
the present.

The Board finds no other medical record that would provide a 
basis to further increase the Veteran's disability evaluation 
at any time.  

It is important for the Veteran to understand that under 
Lendenmann, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The Veteran's 
complaints do not provide a basis to increase the evaluation 
any higher than 10 percent, based on these test results.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all three notice elements and was/were sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private records from Dr. 
"F.".  The appellant was afforded VA medical examinations 
in September 2004, January 2006, November 2007, and December 
2007.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A disability evaluation greater than 20 percent for residuals 
of a gunshot wound to the right pleural cavity with partial 
resection of ribs eight and nine is denied.

A disability evaluation of 10 percent for bilateral hearing 
loss effective December 11, 2007 is granted.

A disability evaluation greater than 10 percent for bilateral 
hearing loss is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


